Exhibit 10.2
CORPORATE INTEGRITY AGREEMENT
between the
Office of Inspector General
of the
Department of Health and Human Services
and
Wright Medical Technology, Inc.
I. Preamble
     Wright Medical Technology, Inc. (Wright) hereby enters into this Corporate
Integrity Agreement (CIA) with the Office of Inspector General (OIG) of the
United States Department of Health and Human Services (HHS) to promote
compliance with the statutes, regulations, and written directives of Medicare,
Medicaid, and all other Federal health care programs (as defined in 42 U.S.C. §
1320a-7b(f)) (Federal health care program requirements). Contemporaneously with
this CIA, Wright is entering into a Settlement Agreement and Deferred
Prosecution Agreement (DPA) with the United States. This CIA shall apply only to
U.S. operations of Wright that are subject to U.S. Federal health care program
requirements.
     Wright represented to the OIG that, prior to the effective date of this
CIA, Wright established a voluntary compliance program, which includes a
corporate compliance officer, a corporate compliance committee, a Code of
Business Conduct and Ethics for all employees, written policies and procedures,
educational and training initiatives, review and disciplinary procedures, a
confidential disclosure program, an ineligible persons screening program, and
internal audit and review procedures. Wright agrees to continue the operation of
its compliance program in accordance with the terms set forth below for the term
of this CIA.
II. Term and Scope of the CIA
     A. The period of the compliance obligations assumed by Wright under this
CIA shall be 5 years from the effective date of this CIA, unless otherwise
specified. The effective date shall be the date on which the final signatory of
this CIA executes this CIA (Effective Date). Each one-year period, beginning
with the one-year period following the Effective Date, shall be referred to as a
“Reporting Period.”
Wright Medical Technology, Inc. — Corporate Integrity Agreement

1



--------------------------------------------------------------------------------



 



     B. Suspension of Requirements of Section III.A through Section III.E.
     The requirements set forth in Section III.A through Section III.E will be
suspended during the first 12 months of the CIA unless (a) the DPA is no longer
in effect; or (b) OIG lifts the suspension. The determination as to whether or
not to lift the suspension of Section III.A through Section III.E requirements
shall be made at the sole discretion of the OIG. In the event that any
requirements of Section III.A through Section III.E are no longer suspended,
Wright shall within 90 days implement all requirements of Section III.A through
III.E. Within 30 days of Wright’s engagement of an Independent Review
Organization (“IRO”), Wright shall provide the information described in
Appendix A.
     C. Sections VII, X, and XI shall expire no later than 120 days after OIG=s
receipt of: (1) Wright’s final annual report; or (2) any additional materials
submitted by Wright pursuant to OIG’s request, whichever is later.
     D. The scope of this CIA shall be governed by the following definitions:
          1. “Arrangements” shall mean every arrangement or transaction that
involves, directly or indirectly, the offer, payment, solicitation, or receipt
of anything of value; and is between Wright and any actual or potential source
of health care business or referrals to Wright or any actual or potential
recipient of health care business or referrals from Wright. The term “source of
health care business or referrals” shall mean any individual or entity that
refers, recommends, arranges for, orders, leases, or purchases any good,
facility, item, or service for which payment may be made in whole or in part by
a Federal health care program and the term “recipient of health care business or
referrals” shall mean any individual or entity (1) to whom Wright refers an
individual for the furnishing or arranging for the furnishing of any item or
service, or (2) from whom Wright purchases, leases or orders or arranges for or
recommends the purchasing, leasing, or ordering of any good, facility, item, or
service for which payment may be made in whole or in part by a Federal health
care program.
          2. “Focus Arrangements” means every Arrangement that is between Wright
and any actual source of health care business or referrals to Wright and
involves, directly or indirectly, the offer, payment, or provision of anything
of value.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

2



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing provisions of Section II.D.2, any Arrangement
that satisfies the requirements of 42 C.F.R. § 411.357(g) (remuneration
unrelated to the provision of designated health services); 42 C.F.R. §
411.357(i) (payments by a physician for items and services); 42 C.F.R. §
411.357(k) (non-monetary compensation); or any exception to the prohibitions of
42 U.S.C. § 1395nn, enacted following the Effective Date that does not require a
written agreement shall not be considered a Focus Arrangement for purposes of
this CIA.
          3. “Covered Persons” includes:
a. all owners (other than shareholders who: (1) have an ownership interest of
less than 5%; and (2) acquired the ownership interest through public trading),
officers, directors, and employees of Wright;
b. all contractors, subcontractors, agents, and other persons who, on behalf of
Wright, perform functions related to the sale or marketing of items or services
reimbursable by Federal health care programs; and
c. all individuals that sell or market on behalf of Wright items or services for
which reimbursement may be made by the Federal health care programs.
          Notwithstanding the above, this term does not include part-time or per
diem employees, contractors, subcontractors, agents, and other persons who are
not reasonably expected to work more than 160 hours per year, except that any
such individuals shall become “Covered Persons” at the point when they work more
than 160 hours during the calendar year.
          4. “Arrangements Covered Persons” includes each Covered Person who is
involved with the development, approval, management, or review of Wright’s
Arrangements.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

3



--------------------------------------------------------------------------------



 



III. Corporate Integrity Obligations
     Wright shall maintain a Compliance Program that includes the following
elements:
     A. Compliance Officer and Committee.
          1. Compliance Officer. Wright has appointed, and shall maintain during
the term of the CIA, an individual to serve as its Compliance Officer. To the
extent necessary, within 120 days after the Effective Date, Wright shall modify
the position description, scope of responsibility, and authority of the
Compliance Officer such that the following requirements are satisfied. The
Compliance Officer shall be responsible for developing and implementing
policies, procedures, and practices designed to ensure compliance with the
requirements set forth in this CIA and with Federal health care program
requirements. The Compliance Officer shall be a member of senior management of
Wright, and shall report directly to the Nominating, Compliance and Governance
Committee of the Board of Directors and indirectly to the President and CEO. The
Compliance Officer shall make periodic (at least quarterly) reports regarding
compliance matters directly to the Board of Directors of Wright, and shall be
authorized to report on such matters to the Board of Directors at any time. The
Compliance Officer shall not be or be subordinate to the General Counsel or
Chief Financial Officer. The Compliance Officer shall be responsible for
monitoring the day-to-day compliance activities engaged in by Wright as well as
for any reporting obligations created under this CIA. Any noncompliance job
responsibilities of the Compliance Officer shall be limited and must not
interfere with the Compliance Officer’s ability to perform the duties outlined
in this CIA.
     Wright shall report to OIG, in writing, any changes in the identity or
position description of the Compliance Officer, or any actions or changes that
would affect the Compliance Officer’s ability to perform the duties necessary to
meet the obligations in this CIA, within five days after such a change.
          2. Compliance Committee. Wright has appointed, and shall maintain
during the term of the CIA, a Compliance Committee. To the extent necessary,
within 120 days after the Effective Date, Wright shall amend the duties,
responsibilities and authorities of the Compliance Committee to meet the
requirements set forth below. The Compliance Committee shall, at a minimum,
include the Compliance Officer and other members of senior management necessary
to meet the requirements of this CIA (e.g.,
Wright Medical Technology, Inc. — Corporate Integrity Agreement

4



--------------------------------------------------------------------------------



 



senior executives of relevant departments, such as billing, clinical, human
resources, audit, and operations). The Compliance Officer shall chair the
Compliance Committee and the Committee shall support the Compliance Officer in
fulfilling his/her responsibilities (e.g., shall assist in the analysis of
Wright’s risk areas and shall oversee monitoring of internal and external audits
and investigations). The Compliance Committee shall meet at least quarterly.
     Wright shall report to OIG, in writing, any changes in the composition of
the Compliance Committee, or any actions or changes that would affect the
Compliance Committee’s ability to perform the duties necessary to meet the
obligations in this CIA, within 15 days after such a change.
     B. Written Standards.
          1. Code of Conduct. Within 90 days after the Effective Date, Wright
shall develop, implement, and distribute a written Code of Conduct to all
Covered Persons. Wright shall make the promotion of, and adherence to, the Code
of Conduct an element in evaluating the performance of all employees. The Code
of Conduct shall, at a minimum, set forth the following elements:
a. Wright’s commitment to full compliance with all Federal health care program
requirements;
b. Wright’s requirement that all of its Covered Persons shall be expected to
comply with all Federal health care program requirements and with Wright’s own
Policies and Procedures;
c. the requirement that all of Wright’s Covered Persons shall be expected to
report to the Compliance Officer, or other appropriate individual designated by
Wright, suspected violations of any Federal health care program requirements or
of Wright’s own Policies and Procedures;
d. the right of all individuals to use the Disclosure Program described in
Section III.F, and Wright’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

5



--------------------------------------------------------------------------------



 



     Within 90 days after the Effective Date, each Covered Person shall certify,
in writing, that he or she has received, read, understood, and shall abide by
Wright’s Code of Conduct. New Covered Persons shall receive the Code of Conduct
and shall complete the required certification within 30 days after becoming a
Covered Person or within 90 days after the Effective Date, whichever is later.
     Wright shall periodically review the Code of Conduct to determine if
revisions are appropriate and shall make any necessary revisions based on such
review. Any revised Code of Conduct shall be distributed within 30 days after
any revisions are finalized. Each Covered Person shall certify, in writing, that
he or she has received, read, understood, and shall abide by the revised Code of
Conduct within 30 days after the distribution of the revised Code of Conduct.
          2. Policies and Procedures. Within 90 days after the Effective Date,
Wright shall implement written Policies and Procedures regarding the operation
of Wright’s compliance program, including the compliance program requirements
outlined in this CIA, and Wright’s compliance with Federal health care program
requirements. The Policies and Procedures also shall address:
a. 42 U.S.C. § 1320a-7b(b) (Anti-Kickback Statute) and the regulations and other
guidance documents related to this statute, and business or financial
arrangements or contracts that generate unlawful Federal health care program
business in violation of the Anti-Kickback Statute; and
b. the requirements set forth in Section III.D (Compliance with the
Anti-Kickback Statute).
     Within 90 days after the Effective Date, the relevant portions of the
Policies and Procedures shall be distributed and/or made available
(electronically or in hard copy form) to all Covered Persons whose job functions
relate to those Policies and Procedures. Appropriate and knowledgeable staff
shall be available to explain the Policies and Procedures.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

6



--------------------------------------------------------------------------------



 



     At least annually (and more frequently, if appropriate), Wright shall
assess and update, as necessary, the Policies and Procedures. Within 30 days
after the effective date of any revisions, the relevant portions of any such
revised Policies and Procedures shall be distributed and/or made available to
all Covered Persons whose job functions relate to those Policies and Procedures.
     C. Training and Education.
          1. General Training. Within 90 days after the Effective Date, Wright
shall provide at least two hours of General Training to each Covered Person.
This training, at a minimum, shall explain Wright’s:
a. CIA requirements; and
b. Wright’s Compliance Program, including the Code of Conduct.
     New Covered Persons shall receive the General Training described above
within 30 days after becoming a Covered Person or within 90 days after the
Effective Date, whichever is later. After receiving the initial General Training
described above, each Covered Person shall receive at least one hour of General
Training in each subsequent Reporting Period.
          2. Arrangements Training. Within 90 days after the Effective Date,
each Arrangements Covered Person shall receive at least three hours of
Arrangements Training, in addition to the General Training required above. The
Arrangements Training shall include a discussion of:
a. Arrangements that potentially implicate the Anti-Kickback Statute as well as
the regulations and other guidance documents related to this statute;
b. Wright’s policies, procedures, and other requirements relating to
Arrangements and Focus Arrangements, including but not limited to the Focus
Arrangements Tracking System, the internal review and approval process, and the
tracking of remuneration to and from sources of health care business or
referrals required by Section III.D of the CIA;
Wright Medical Technology, Inc. — Corporate Integrity Agreement

7



--------------------------------------------------------------------------------



 



c. the personal obligation of each individual involved in the development,
approval, management, or review of Wright’s Arrangements to know the applicable
legal requirements and Wright’s policies and procedures;
d. the legal sanctions under the Anti-Kickback Statute; and
e. examples of violations of the Anti-Kickback Statute.
     New Arrangements Covered Persons shall receive this training within 30 days
after the beginning of their employment or becoming Arrangements Covered
Persons, or within 90 days after the Effective Date, whichever is later.
     After receiving the initial Arrangements Training described in this
Section, each Arrangements Covered Person shall receive at least two hours of
Arrangements Training in each subsequent Reporting Period.
          3. Certification. Each individual who is required to attend training
shall certify, in writing, or in electronic form, if applicable, that he or she
has received the required training. The certification shall specify the type of
training received and the date received. The Compliance Officer (or designee)
shall retain the certifications, along with all course materials. These shall be
made available to OIG, upon request.
          4. Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area.
          5. Update of Training. Wright shall review the training annually, and,
where appropriate, update the training to reflect changes in Federal health care
program requirements, any issues discovered during internal audits or the
Arrangements Review, and any other relevant information.
          6. Computer-based Training. Wright may provide the training required
under this CIA through appropriate computer-based training approaches. If Wright
chooses to provide computer-based training, it shall make available
appropriately qualified and knowledgeable staff or trainers to answer questions
or provide additional information to the individuals receiving such training.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

8



--------------------------------------------------------------------------------



 



     D. Compliance with the Anti-Kickback Statute.
          1. Focus Arrangements Procedures. Within 90 days after the Effective
Date, Wright shall create procedures reasonably designed to ensure that each
existing and new or renewed Focus Arrangement does not violate the Anti-Kickback
Statute or the regulations, directives, and guidance related to this statute
(Focus Arrangements Procedures). These procedures shall include the following:
a. creating and maintaining a centralized tracking system for all existing and
new or renewed Focus Arrangements (Focus Arrangements Tracking System);
b. tracking remuneration to and from all parties to Focus Arrangements;
c. tracking service and activity logs to ensure that parties to the Focus
Arrangement are performing the services required under the applicable Focus
Arrangement(s) (if applicable);
d. monitoring the use of leased space, medical supplies, medical devices,
equipment, or other patient care items to ensure that such use is consistent
with the terms of the applicable Focus Arrangement(s) (if applicable);
e. establishing and implementing a written review and approval process for all
Focus Arrangements, the purpose of which is to ensure that all new and existing
or renewed Focus Arrangements do not violate the Anti-Kickback Statute, and that
includes at least the following: (i) a legal review of all Focus Arrangements by
counsel with expertise in the Anti-Kickback Statute, (ii) a process for
specifying the business need or business rationale for all Focus Arrangements,
and (iii) a process for determining and documenting the fair market value of the
remuneration specified in the Focus Arrangement;
Wright Medical Technology, Inc. — Corporate Integrity Agreement

9



--------------------------------------------------------------------------------



 



f. requiring the Compliance Officer to review the Focus Arrangements Tracking
System, internal review and approval process, and other Focus Arrangements
Procedures on at least an annual basis and to provide a report on the results of
such review to the Compliance Committee; and
g. implementing effective responses when suspected violations of the
Anti-Kickback Statute are discovered, including disclosing Reportable Events
pursuant to Section III.I. when appropriate.
          2. New or Renewed Focus Arrangements. Prior to entering into new Focus
Arrangements or renewing existing Focus Arrangements, in addition to complying
with the Focus Arrangements Procedures set forth above, Wright shall comply with
the following requirements (Focus Arrangements Requirements):
a. Ensure that each Focus Arrangement is set forth in writing and signed by
Wright and the other parties to the Focus Arrangement;
b. Include in the written agreement a requirement that each party to a Focus
Arrangement who meets the definition of a Covered Person shall complete the
Arrangements Training set forth in Section III.C.2 of this CIA. Additionally,
Wright shall provide each party to the Focus Arrangement with a copy of its Code
of Conduct and Anti-Kickback Statute Policies and Procedures;
c. Include in the written agreement a certification by the parties to the Focus
Arrangement that the parties shall not violate the Anti-Kickback Statute with
respect to the performance of the Arrangement.
          3. Records Retention and Access. Wright shall retain and make
available to OIG, upon request, the Focus Arrangements Tracking System and all
supporting documentation of the Focus Arrangements subject to this Section and,
to the extent available, all non-privileged communications related to the Focus
Arrangements and the actual performance of the duties under the Focus
Arrangements.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

10



--------------------------------------------------------------------------------



 



     E. Review Procedures.
          1. General Description.
a. Engagement of Independent Review Organization. Within 90 days after the
Effective Date, Wright shall engage an individual or entity (or entities), such
as an accounting, auditing, law, or consulting firm (hereinafter “Independent
Review Organization” or “IRO”), to perform the review outlined in Appendix B of
this CIA. (Arrangements Review). The IRO engaged by Wright to perform the
Arrangements Review shall be knowledgeable about the Anti-Kickback Statute and
the regulations and other guidance documents related to this statute.
Each IRO shall assess, along with Wright, whether it can perform the IRO review
in a professionally independent and objective fashion, as appropriate to the
nature of the engagement, taking into account any other business relationships
or other engagements that may exist. The engagement of the IRO for the
Arrangements Review shall not be deemed to create an attorney-client or other
privileged relationship between Wright and the IRO. The other applicable
requirements relating to the IRO(s) are outlined in Appendix A to this CIA,
which is incorporated by reference.
b. Frequency of Arrangements Review. The Arrangements Review shall be performed
annually and shall cover each of the Reporting Periods. The IRO(s) shall perform
all components of each annual Arrangements Review.
c. Retention of Records. The IRO and Wright shall retain and make available to
OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the IRO and Wright) related to the
reviews.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

11



--------------------------------------------------------------------------------



 



d. Responsibilities and Liabilities. Nothing in this Section III.E affects
Wright’s responsibilities or liabilities under any criminal, civil, or
administrative laws or regulations applicable to any Federal health care program
including, but not limited to, the Anti-Kickback Statute.
          2. Arrangements Review. The IRO shall perform Arrangements Reviews and
prepare reports as outlined in Appendix B to this CIA, which is incorporated by
reference.
          3. Validation Review. In the event OIG has reason to believe that: (a)
Wright’s Arrangements Review fails to conform to the requirements of this CIA;
or (b) the IRO’s findings or Arrangements Review results are inaccurate, OIG
may, at its sole discretion, conduct its own review to determine whether the
Arrangements Review complied with the requirements of the CIA and/or the
findings or Arrangements Review results are inaccurate (Validation Review).
Wright shall pay for the reasonable cost of any such review performed by OIG or
any of its designated agents. Any Validation Review of Reports submitted as part
of Wright’s final Annual Report shall be initiated no later than one year after
Wright’s final submission (as described in Section II)is received by OIG.
          Prior to initiating a Validation Review, OIG shall notify Wright of
its intent to do so and provide a written explanation of why OIG believes such a
review is necessary. To resolve any concerns raised by OIG, Wright may request a
meeting with OIG to: (a) discuss the results of any Arrangements Review
submissions or findings; (b) present any additional information to clarify the
results of the Arrangements Review or to correct the inaccuracy of the
Arrangements Review; and/or (c) propose alternatives to the proposed Validation
Review. Wright agrees to provide any additional information as may be requested
by OIG under this Section III.E.3. in an expedited manner. OIG will attempt in
good faith to resolve any Arrangements Review issues with Wright prior to
conducting a Validation Review. However, the final determination as to whether
or not to proceed with a Validation Review shall be made at the sole discretion
of OIG.
          4. Independence and Objectivity Certification. The IRO shall include
in its report(s) to Wright a certification or sworn affidavit that it has
evaluated its professional independence and objectivity, as appropriate to the
nature of the engagement, with regard to the Arrangements Review and that it has
concluded that it is, in fact, independent and objective.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

12



--------------------------------------------------------------------------------



 



          5. New or Renewed Consulting Agreements. All new Consulting Agreements
and renewals executed on or after the Effective Date shall require Consultants
to disclose their financial engagement with Wright to their patients, as well as
to their affiliated hospitals.
a. “Consultant” is defined as any United States-based orthopaedic surgeon, PhD,
health care professional, non-physician practitioner, medical fellow, resident
or student, hospital, medical institution, or any employee or agent of any
educational or health care organization that Wright retains for any personal or
professional services or compensates or remunerates in any way, directly or
indirectly, for or in anticipation of personal or professional services relating
to hip and knee reconstruction and replacement in the United States. The term
“Consultant” shall not include accountants, auditors, attorneys, fair market
value specialists, CME providers, reimbursement specialists, any non-physician
engineering or marketing consultants, or any other types of non-physician
professionals or entities excluded from this definition by the OIG upon
recommendation by Wright.
b. “Consulting Agreement” includes all contracts with Consultants for services
to be performed on behalf of Wright relating to hip and knee reconstruction and
replacement in the United States. This includes, but is not limited to,
agreements for compensation, payments, remuneration, honoraria, fellowships,
professional meetings, speaking engagements, teaching, publications, clinical
studies, fee-for-service consulting, product development and license agreements,
research, and professional services agreements. The term “Consulting Agreement”
also includes agreements to provide grants, donations, sponsorships and other
forms of payment to medical educational organizations, medical societies and
training institutions.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

13



--------------------------------------------------------------------------------



 



     F. Disclosure Program.
     Wright currently has a disclosure program that Wright represents is
designed to facilitate communications relating to compliance with Federal health
care program requirements and Wright’s policies (the (Disclosure Program”).
Wright shall continue to maintain a Disclosure Program that includes a mechanism
(e.g., a toll-free compliance telephone line) to enable individuals to disclose,
to the Compliance Officer or some other person who is not in the disclosing
individual’s chain of command, any identified issues or questions associated
with Wright’s policies, conduct, practices, or procedures with respect to a
Federal health care program believed by the individual to be a potential
violation of criminal, civil, or administrative law. Wright shall appropriately
publicize the existence of the disclosure mechanism (e.g., via periodic e-mails
to employees or by posting the information in prominent common areas).
     The Disclosure Program shall emphasize a nonretribution, nonretaliation
policy, and shall include a reporting mechanism for anonymous communications for
which appropriate confidentiality shall be maintained. Upon receipt of a
disclosure, the Compliance Officer (or designee) shall gather all relevant
information from the disclosing individual. The Compliance Officer (or designee)
shall make a preliminary, good faith inquiry into the allegations set forth in
every disclosure to ensure that he or she has obtained all of the information
necessary to determine whether a further review should be conducted. For any
disclosure that is sufficiently specific so that it reasonably: (1) permits a
determination of the appropriateness of the alleged improper practice; and
(2) provides an opportunity for taking corrective action, Wright shall conduct
an internal review of the allegations set forth in the disclosure and ensure
that proper follow-up is conducted.
     The Compliance Officer (or designee) shall maintain a disclosure log, which
shall include a record and summary of each disclosure received (whether
anonymous or not), the status of the respective internal reviews, and any
corrective action taken in response to the internal reviews. The disclosure log
shall be made available to OIG upon request.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

14



--------------------------------------------------------------------------------



 



     G. Ineligible Persons.
          1. Definitions. For purposes of this CIA:
a. an “Ineligible Person” shall include an individual or entity who:
i. is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or
ii. has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.
b. “Exclusion Lists” include:
i. the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet at http://www.oig.hhs.gov); and
ii. the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://www.epls.gov).
          2. Screening Requirements. Wright shall ensure that all Covered
Persons are not Ineligible Persons, by implementing the following screening
requirements:
a. Wright shall screen all Covered Persons against the Exclusion Lists prior to
engaging their services and, as part of the hiring or contracting process, shall
require such Covered Persons to disclose whether they are Ineligible Persons.
b. Wright shall screen all Covered Persons against the Exclusion Lists within
90 days after the Effective Date and on an annual basis thereafter.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

15



--------------------------------------------------------------------------------



 



c. Wright shall implement a policy requiring all Covered Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.
          Nothing in this Section affects Wright’s responsibility to refrain
from (and liability for) billing Federal health care programs for items or
services furnished, ordered, or prescribed by an excluded person. Wright
understands that items or services furnished by excluded persons are not payable
by Federal health care programs and that Wright may be liable for criminal,
civil, and administrative sanctions for employing or contracting with an
excluded person regardless of whether Wright meets the requirements of this
Section III.G.
          3. Removal Requirement. If Wright has actual notice that a Covered
Person has become an Ineligible Person, Wright shall remove such Covered Person
from responsibility for, or involvement with, Wright’s business operations
related to the Federal health care programs and shall remove such Covered Person
from any position for which the Covered Person’s compensation or the items or
services furnished, ordered, or prescribed by the Covered Person are paid in
whole or part, directly or indirectly, by Federal health care programs or
otherwise with Federal funds at least until such time as the Covered Person is
reinstated into participation in the Federal health care programs.
          4. Pending Charges and Proposed Exclusions. If Wright has actual
notice that a Covered Person is charged with a criminal offense that falls
within the scope of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed
for exclusion during the Covered Person’s employment or contract term of during
the term of a physician’s or other practitioner’s medical staff privilege,
Wright shall take all appropriate actions to ensure that the responsibilities of
that Covered Person have not and shall not adversely affect the quality of care
rendered to any beneficiary, patient, or resident, or any claims submitted to
any Federal health care program.
     H. Notification of Government Investigation or Legal Proceedings.
     Within 30 days after discovery, Wright shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to Wright conducted or brought
by a governmental entity or its agents involving an allegation that Wright has
committed a crime or has engaged in fraudulent activities. This notification
shall include a description of the allegation, the identity of the investigating
or prosecuting agency, and the status of such investigation or legal proceeding.
Wright shall also provide written notice to OIG
Wright Medical Technology, Inc. — Corporate Integrity Agreement

16



--------------------------------------------------------------------------------



 



within 30 days after the resolution of the matter, and shall provide OIG with a
description of the findings and/or results of the investigation or proceedings,
if any.
     I. Reportable Events.
          1. Definition of Reportable Event. For purposes of this CIA, a
“Reportable Event” means anything that involves:
a. a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized;
b. the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.G.1.a; or
c. the filing of a bankruptcy petition by Wright.
A Reportable Event may be the result of an isolated event or a series of
occurrences.
          2. Reporting of Reportable Events. If Wright determines (after a
reasonable opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Wright shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.
          3. Reportable Events under Section III.I.1.a. and b. For Reportable
Events under Section III.I.1.a. and b., the report to the OIG shall include:
a. a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program authorities
implicated;
b. a description of Wright’s actions taken to correct the Reportable Event; and
c. any further steps Wright plans to take to address the Reportable Event and
prevent it from recurring.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

17



--------------------------------------------------------------------------------



 



          4. Reportable Events under Section III.I.1.c. For Reportable Events
under Section III.I.1.c., the report to the OIG shall include documentation of
the bankruptcy filing and a description of any Federal health care program
authorities implicated.
     J. Cooperation With Government Investigations.
     Upon reasonable notice, Wright shall cooperate with all OIG investigations
and understands that full cooperation includes: (1) prompt and truthful
disclosure to OIG of all matters relating to any Federal or state health care
law investigation, prosecution, or other enforcement action, related to the
Covered Conduct, including other matters involving possible violations of
Federal or state health care law by individuals or entities in the orthopedic
medical device industry; and (2) truthful testimony in any administrative
hearing and/or court proceeding. Wright, upon reasonable notice, will make
reasonable efforts to facilitate access to, and encourage the cooperation of,
its directors, officers, and employees for interviews and testimony, and will
furnish to the OIG, upon reasonable request, all documents and records in its
possession, custody, or control relating to the Covered Conduct. Section III.J.
shall not require the Company’s waiver of attorney-client and work product
protections. Nothing in Section III.J. shall be construed as a waiver of any
applicable attorney-client or work product privileges.
     As used herein, the term “Covered Conduct” shall have the same meaning as
set forth in the Civil Settlement Agreement.
IV. Changes to Business Units or Locations
     A. Change or Closure of Unit or Location.
     In the event that, after the Effective Date, Wright changes locations or
closes a business unit or location related to the furnishing of items or
services that may be reimbursed by Federal health care programs, Wright shall
notify OIG of this fact as soon as possible, but no later than within 30 days
after the date of change or closure of the location.
     B. Purchase or Establishment of New Unit or Location.
     In the event that, after the Effective Date, Wright purchases or
establishes a new business unit or location related to the furnishing of items
or services that may be
Wright Medical Technology, Inc. — Corporate Integrity Agreement

18



--------------------------------------------------------------------------------



 



reimbursed by Federal health care programs, Wright shall notify OIG at least
30 days prior to such purchase or the operation of the new business unit or
location. This notification shall include the address of the new business unit
or location, phone number, fax number, the location’s Medicare and state
Medicaid program provider number and/or supplier number(s), (if applicable), and
the name and address of each contractor that issued each number (if applicable).
Each new business unit or location and all Covered Persons at each new business
unit or location shall be subject to the applicable requirements of this CIA.
     C. Sale of Unit or Location.
     In the event that, after the Effective Date, Wright proposes to sell any or
all of its business units or locations that are subject to this CIA, Wright
shall notify OIG of the proposed sale at least 30 days prior to the sale of such
business unit or location. This notification shall include a description of the
business unit or location to be sold, a brief description of the terms of the
sale, and the name and contact information of the prospective purchaser. This
CIA shall be binding on the purchaser of such business unit or location, unless
otherwise determined and agreed to in writing by the OIG.
V. Implementation and Annual Reports
     A. Implementation Report.
     Within 90 days after either the termination or lifting of the suspension,
Wright shall submit a written report to OIG summarizing the status of its
implementation of the requirements of this CIA (Implementation Report). The
Implementation Report shall, at a minimum, include:
          1. the name, address, phone number, and position description of the
Compliance Officer required by Section III.A, and a summary of other
noncompliance job responsibilities the Compliance Officer may have;
          2. the names and positions of the members of the Compliance Committee
required by Section III.A;
          3. a copy of Wright’s Code of Conduct required by Section III.B.1;
Wright Medical Technology, Inc. — Corporate Integrity Agreement

19



--------------------------------------------------------------------------------



 



          4. a summary of all Policies and Procedures required by
Section III.B.2 (a copy of such Policies and Procedures shall be made available
to OIG upon request);
          5. the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG, upon
request);
          6. the following information regarding each type of training required
by Section III.C:
a. a description of such training, including a summary of the topics covered,
the length of sessions, and a schedule of training sessions;
b. the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.
A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.
          7. a description of the Focus Arrangements Tracking System required by
Section III.D.1.a;
          8. a description of the internal review and approval process required
by Section III.D.1.e;
          9. a description of the tracking and monitoring procedures and other
Focus Arrangements Procedures required by Section III.D.1;
          10. a description of the Disclosure Program required by Section III.F;
          11. information regarding the IRO(s) described in Appendix A;
          12. a description of the process by which Wright fulfills the
requirements of Section III.G regarding Ineligible Persons;
Wright Medical Technology, Inc. — Corporate Integrity Agreement

20



--------------------------------------------------------------------------------



 



          13. a list of all of Wright’s locations (including locations and
mailing addresses); the corresponding name under which each location is doing
business; the corresponding phone numbers and fax numbers; each location’s
Medicare and state Medicaid program provider number(s) and/or supplier number(s)
(if applicable); and the name and address of each Medicare and state Medicaid
program contractor to which Wright currently submits claims (if applicable);
          14. a description of Wright’s corporate structure, including
identification of any parent and sister companies, subsidiaries, and their
respective lines of business;
          15. a summary of Reportable Events (as defined in Section III.I.)
identified during the Reporting Period and the status of any corrective and
preventative action relating to all such Reportable Events;
          16. a summary of the disclosures in the disclosure log required by
Section III.F that: (a) relate to Federal health care programs; or (b) involve
allegations of conduct that may involve illegal remunerations or inappropriate
referrals in violation of the Anti-Kickback Statute;
          17. a summary describing any ongoing investigation or legal proceeding
required to have been reported pursuant to Section III.H. The summary shall
include a description of the allegation, the identity of the investigating or
prosecuting agency, and the status of such investigation or legal proceeding;
and
          18. the certifications required by Section V.D.
     B. Monitor Reports.
     1. Wright shall submit to OIG any report or written recommendations
produced by the Monitor (as defined under the DPA) pursuant to the DPA within
5 days of Wright receiving any report or written recommendations from the
Monitor.
     2. Wright shall submit to OIG any report Wright provides to the Monitor
pursuant to the DPA at the same time Wright provides such documentation to the
Monitor.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

21



--------------------------------------------------------------------------------



 



     3. Any written documentation Wright provides to the Monitor pursuant to the
DPA shall be made available to the OIG upon request.
     C. Annual Reports.
     Wright shall submit to OIG annually a report with respect to the status of,
and findings regarding, Wright’s compliance activities for each Reporting Period
(Annual Report).
Each Annual Report shall include, at a minimum:
          1. any change in the identity, position description, or other
noncompliance job responsibilities of the Compliance Officer and any change in
the membership of the Compliance Committee described in Section III.A;
          2. a summary of any significant changes or amendments to the Policies
and Procedures required by Section III.B.2 and the reasons for such changes
(e.g., change in contractor policy);
          3. the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG, upon
request);
          4. the following information regarding each type of training required
by Section III.C:
a. a description of the initial and annual training, including a summary of the
topics covered, the length of sessions, and a schedule of training sessions;
b. the number of individuals required to complete the initial and annual
training, the percentage of individuals who actually completed the initial and
annual training, and an explanation of any exceptions.
A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

22



--------------------------------------------------------------------------------



 



          5. a description of any changes to the Focus Arrangements Tracking
System required by Section III.D.1.a;
          6. a description of any changes to the internal review and approval
process required by Section III.D.1.e;
          7. a description of any changes to the tracking and monitoring
procedures and other Focus Arrangements Procedures required by Section III.D.1;
          8. a complete copy of all reports prepared pursuant to Section III.E,
along with a copy of the IRO’s engagement letter;
          9. Wright’s response to the reports prepared pursuant to
Section III.E., along with corrective action plan(s) related to any issues
raised by the reports;
          10. a summary and description of any and all current and prior
engagements and agreements between Wright and the IRO, if different from what
was submitted as part of the Implementation Report;
          11. a certification from the IRO regarding its professional
independence and objectivity with respect to Wright;
          12. a summary of Reportable Events (as defined in Section III.I.)
identified during the Reporting Period and the status of any corrective and
preventative action relating to all such Reportable Events;
          13. a summary of the disclosures in the disclosure log required by
Section III.F that: (a) relate to Federal health care programs; or (b) involve
allegations of conduct that may involve illegal remunerations or inappropriate
referrals in violation of the Anti-Kickback Statute;
          14. any changes to the process by which Wright fulfills the
requirements of Section III.G regarding Ineligible Persons;
          15. a summary describing any ongoing investigation or legal proceeding
required to have been reported pursuant to Section III.H. The summary shall
include a description of the allegation, the identity of the investigating or
prosecuting agency, and the status of such investigation or legal proceeding;
Wright Medical Technology, Inc. — Corporate Integrity Agreement

23



--------------------------------------------------------------------------------



 



          16. a description of all changes to the most recently provided list of
Wright’s locations (including addresses) as required by Section V.A.13; the
corresponding name under which each location is doing business; the
corresponding phone numbers and fax numbers; each location’s Medicare and state
Medicaid program provider number(s) and/or supplier number(s) (if applicable);
and the name and address of each Medicare and state Medicaid program contractor
to which Wright currently submits claims (if applicable); and
          17. the certifications required by Section V.D.
     The first Annual Report shall be received by OIG no later than 60 days
after the end of the second Reporting Period. Subsequent Annual Reports shall be
received by OIG no later than the anniversary date of the due date of the first
Annual Report.
     D. Certifications.
     The Implementation Report and Annual Reports shall include a certification
by the Compliance Officer that:
          1. to the best of his or her knowledge, except as otherwise described
in the applicable report, Wright is in compliance with all of the requirements
of this CIA;
          2. to the best of his or her knowledge, Wright has implemented
procedures reasonably designed to ensure that all Focus Arrangements do not
violate the Anti-Kickback Statute, including the Focus Arrangements Procedures
required in Section III.D of the CIA;
          3. to the best of his or her knowledge, Wright has fulfilled the
requirements for New and Renewed Focus Arrangements under Section III.D.2 of the
CIA;
          4. he or she has reviewed the Report and has made reasonable inquiry
regarding its content and believes that the information in the Report is
accurate and truthful; and
Wright Medical Technology, Inc. — Corporate Integrity Agreement

24



--------------------------------------------------------------------------------



 



     E. Designation of Information. Wright shall clearly identify any portions
of its submissions that it believes are trade secrets, or information that is
commercial or financial and privileged or confidential, and therefore
potentially exempt from disclosure under the Freedom of Information Act (FOIA),
5 U.S.C. § 552. Wright shall refrain from identifying any information as exempt
from disclosure if that information does not meet the criteria for exemption
from disclosure under FOIA.
VI. Notifications and Submission of Reports
     Unless otherwise stated in writing after the Effective Date, all
notifications and reports required under this CIA shall be submitted to the
following entities:

  OIG:   Administrative and Civil Remedies Branch
Office of Counsel to the Inspector General
Office of Inspector General
U.S. Department of Health and Human Services
Cohen Building, Room 5527
330 Independence Avenue, S.W.
Washington, DC 20201
Telephone: 202.619.2078
Facsimile: 202.205.0604     Wright:   Lisa L. Michels, J.D., M.S.O.L.Q.
Vice President and Chief Compliance Officer
5677 Airline Road
Arlington, TN 38002
Telephone: 901.867.4361
Facsimile: 901.867.4332

Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, Wright may be required to provide OIG
with an electronic copy of each notification or
Wright Medical Technology, Inc. — Corporate Integrity Agreement

25



--------------------------------------------------------------------------------



 



report required by this CIA in searchable portable document format (pdf), either
instead of or in addition to, a paper copy.
VII. Oig Inspection, Audit, and Review Rights
     In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine or request
copies of Wright’s books, records, and other documents and supporting materials
and/or conduct on-site reviews of any of Wright’s locations for the purpose of
verifying and evaluating: (a) Wright’s compliance with the terms of this CIA;
and (b) Wright’s compliance with the requirements of the Federal health care
programs in which it participates. The documentation described above shall be
made available by Wright to OIG or its duly authorized representative(s) at all
reasonable times for inspection, audit, or reproduction. Furthermore, for
purposes of this provision, OIG or its duly authorized representative(s) may
interview any of Wright’s employees, contractors, or agents who consent to be
interviewed at the individual’s place of business during normal business hours
or at such other place and time as may be mutually agreed upon between the
individual and OIG. Wright shall assist OIG or its duly authorized
representative(s) in contacting and arranging interviews with such individuals
upon OIG’s request. Wright’s employees may elect to be interviewed with or
without a representative of Wright present.
VIII. Document and Record Retention
     Wright shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs, or to compliance with this
CIA, for six (6) years (or longer if otherwise required by law) from the
Effective Date.
IX. Disclosures
     Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG
shall make a reasonable effort to notify Wright prior to any release by OIG of
information submitted by Wright pursuant to its obligations under this CIA and
identified upon submission by Wright as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, Wright shall have the rights set forth at 45
C.F.R. § 5.65(d).
Wright Medical Technology, Inc. — Corporate Integrity Agreement

26



--------------------------------------------------------------------------------



 



X. Breach and Default Provisions
     Wright is expected to fully and timely comply with all of its CIA
obligations.
     A. Stipulated Penalties for Failure to Comply with Certain Obligations. As
a contractual remedy, Wright and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.
          1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each calendar day Wright fails
to establish and implement any of the following obligations as described in
Section III:
a. a Compliance Officer;
b. a Compliance Committee;
c. a written Code of Conduct;
d. written Policies and Procedures;
e. the training of Covered Persons and Arrangements Covered Persons;
f. the Focus Arrangements Procedures and/or Focus Arrangements Requirements
described in Sections III.D.1 and III.D.2;
g. a Disclosure Program;
h. Ineligible Persons screening and removal requirements;
i. notification of Government investigations or legal proceedings; and
Wright Medical Technology, Inc. — Corporate Integrity Agreement

27



--------------------------------------------------------------------------------



 



j. reporting of Reportable Events.
          2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Wright fails to
engage an IRO, as required in Section III.E and Appendix A.
          3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Wright fails to
submit the Implementation Report, documentation required under Section V.B., or
any Annual Reports to OIG in accordance with the requirements of Section V by
the deadlines for submission.
          4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day Wright fails to
submit the annual Arrangements Review Report in accordance with the requirements
of Section III.E and Appendix B.
          5. A Stipulated Penalty of $1,500 for each day Wright fails to grant
access as required in Section VII. (This Stipulated Penalty shall begin to
accrue on the date Wright fails to grant access.)
          6. A Stipulated Penalty of $5,000 for each false certification
submitted by or on behalf of Wright as part of its Implementation Report, Annual
Report, additional documentation to a report (as requested by the OIG), or
otherwise required by this CIA.
          7. A Stipulated Penalty of $10,000 (which shall begin to accrue on the
day after the date the obligation became due) for each day Wright fails to
cooperate and otherwise satisfy any of the obligations and requirements as
described in Section III.J.
          8. A Stipulated Penalty of $1,000 for each day Wright fails to comply
fully and adequately with any obligation of this CIA. OIG shall provide notice
to Wright stating the specific grounds for its determination that Wright has
failed to comply fully and adequately with the CIA obligation(s) at issue and
steps Wright shall take to comply with the CIA. (This Stipulated Penalty shall
begin to accrue 10 days after Wright receives this notice from OIG of the
failure to comply.) A Stipulated Penalty as described in this Subsection shall
not be demanded for any violation for which OIG has sought a Stipulated Penalty
under Subsections 1-7 of this Section.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

28



--------------------------------------------------------------------------------



 



     B. Timely Written Requests for Extensions.
     Wright may, in advance of the due date, submit a timely written request for
an extension of time to perform any act or file any notification or report
required by this CIA. Notwithstanding any other provision in this Section, if
OIG grants the timely written request with respect to an act, notification, or
report, Stipulated Penalties for failure to perform the act or file the
notification or report shall not begin to accrue until one day after Wright
fails to meet the revised deadline set by OIG. Notwithstanding any other
provision in this Section, if OIG denies such a timely written request,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until three business days after Wright receives
OIG’s written denial of such request or the original due date, whichever is
later. A “timely written request” is defined as a request in writing received by
OIG at least five business days prior to the date by which any act is due to be
performed or any notification or report is due to be filed.
     C. Payment of Stipulated Penalties.
          1. Demand Letter. Upon a finding that Wright has failed to comply with
any of the obligations described in Section X.A and after determining that
Stipulated Penalties are appropriate, OIG shall notify Wright of: (a) Wright’s
failure to comply; and (b) OIG’s exercise of its contractual right to demand
payment of the Stipulated Penalties (this notification is referred to as the
“Demand Letter”). Such Demand Letter shall specifically state the conduct that
the OIG contends constitutes the basis for imposing the Stipulated Penalty.
          2. Response to Demand Letter. Within 10 days after the receipt of the
Demand Letter, Wright shall either: (a) cure the breach to OIG’s satisfaction
and pay the applicable Stipulated Penalties or (b) request a hearing before an
HHS administrative law judge (ALJ) to dispute OIG’s determination of
noncompliance, pursuant to the agreed upon provisions set forth below in
Section X.E. In the event Wright elects to request an ALJ hearing, the
Stipulated Penalties shall continue to accrue until Wright cures, to OIG’s
satisfaction, the alleged breach in dispute. Failure to respond to the Demand
Letter in one of these two manners within the allowed time period shall be
considered a material breach of this CIA and shall be grounds for exclusion
under Section X.D.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

29



--------------------------------------------------------------------------------



 



          3. Form of Payment. Payment of the Stipulated Penalties shall be made
by electronic funds transfer to an account specified by OIG in the Demand
Letter.
          4. Independence from Material Breach Determination. Except as set
forth in Section X.D.1.d, these provisions for payment of Stipulated Penalties
shall not affect or otherwise set a standard for OIG’s decision that Wright has
materially breached this CIA, which decision shall be made at OIG’s discretion
and shall be governed by the provisions in Section X.D, below.
     D. Exclusion for Material Breach of this CIA.
          1. Definition of Material Breach. A material breach of this CIA means:
          a. a failure by Wright to report a Reportable Event, take corrective
action, and make the appropriate refunds, as required in Section III.I;
          b. a repeated or flagrant violation of the obligations under this CIA,
including, but not limited to, the obligations addressed in Section X.A;
          c. a failure to respond to a Demand Letter concerning the payment of
Stipulated Penalties in accordance with Section X.C; or
          d. a failure to engage and use an IRO in accordance with
Section III.E. and Appendix A.
          e. a repeated or flagrant failure by Wright to cooperate in accordance
with Section III.J.
          2. Notice of Material Breach and Intent to Exclude. The parties agree
that a material breach of this CIA by Wright constitutes an independent basis
for Wright’s exclusion from participation in the Federal health care programs.
Upon a determination by OIG that Wright has materially breached this CIA and
that exclusion is the appropriate remedy, OIG shall notify Wright of:
(a) Wright’s material breach; and (b) OIG’s intent to exercise its contractual
right to impose exclusion (this notification is hereinafter referred
Wright Medical Technology, Inc. — Corporate Integrity Agreement

30



--------------------------------------------------------------------------------



 



to as the “Notice of Material Breach and Intent to Exclude”).
          3. Opportunity to Cure. Wright shall have 30 days from the date of
receipt of the Notice of Material Breach and Intent to Exclude to demonstrate to
OIG’s satisfaction that:
a. Wright is in compliance with the obligations of the CIA cited by OIG as being
the basis for the material breach;
b. the alleged material breach has been cured; or
c. the alleged material breach cannot be cured within the 30-day period, but
that: (i) Wright has begun to take action to cure the material breach;
(ii) Wright is pursuing such action with due diligence; and (iii) Wright has
provided to OIG a reasonable timetable for curing the material breach.
          4. Exclusion Letter. If, at the conclusion of the 30-day period,
Wright fails to satisfy the requirements of Section X.D.3, OIG may exclude
Wright from participation in the Federal health care programs. OIG shall notify
Wright in writing of its determination to exclude Wright (this letter shall be
referred to hereinafter as the “Exclusion Letter”). Subject to the Dispute
Resolution provisions in Section X.E, below, the exclusion shall go into effect
30 days after the date of Wright’s receipt of the Exclusion Letter. The
exclusion shall have national effect and shall also apply to all other Federal
procurement and nonprocurement programs. Reinstatement to program participation
is not automatic. After the end of the period of exclusion, Wright may apply for
reinstatement by submitting a written request for reinstatement in accordance
with the provisions at 42 C.F.R. §§ 1001.3001-.3004.
     E. Dispute Resolution
          1. Review Rights. Upon OIG’s delivery to Wright of its Demand Letter
or of its Exclusion Letter, and as an agreed-upon contractual remedy for the
resolution of disputes arising under this CIA, Wright shall be afforded certain
review rights comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f)
and 42 C.F.R. Part 1005 as if they applied to the Stipulated Penalties or
exclusion sought pursuant to this CIA. Specifically, OIG’s determination to
demand payment of Stipulated Penalties or to
Wright Medical Technology, Inc. — Corporate Integrity Agreement

31



--------------------------------------------------------------------------------



 



seek exclusion shall be subject to review by an HHS ALJ and, in the event of an
appeal, the HHS Departmental Appeals Board (DAB), in a manner consistent with
the provisions in 42 C.F.R. § 1005.2-1005.21. Notwithstanding the language in 42
C.F.R. § 1005.2(c), the request for a hearing involving Stipulated Penalties
shall be made within 10 days after receipt of the Demand Letter and the request
for a hearing involving exclusion shall be made within 25 days after receipt of
the Exclusion Letter.
          2. Stipulated Penalties Review. Notwithstanding any provision of Title
42 of the United States Code or Title 42 of the Code of Federal Regulations, the
only issues in a proceeding for Stipulated Penalties under this CIA shall be:
(a) whether Wright was in full and timely compliance with the obligations of
this CIA for which OIG demands payment; and (b) the period of noncompliance.
Wright shall have the burden of proving its full and timely compliance and the
steps taken to cure the noncompliance, if any. OIG shall not have the right to
appeal to the DAB an adverse ALJ decision related to Stipulated Penalties. If
the ALJ agrees with OIG with regard to a finding of a breach of this CIA and
orders Wright to pay Stipulated Penalties, such Stipulated Penalties shall
become due and payable 20 days after the ALJ issues such a decision unless
Wright requests review of the ALJ decision by the DAB. If the ALJ decision is
properly appealed to the DAB and the DAB upholds the determination of OIG, the
Stipulated Penalties shall become due and payable 20 days after the DAB issues
its decision.
          3. Exclusion Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for exclusion based on a material breach of this CIA
shall be:
a. whether Wright was in material breach of this CIA;
b. whether such breach was continuing on the date of the Exclusion Letter; and
c. whether the alleged material breach could not have been cured within the
30-day period, but that: (i) Wright had begun to take action to cure the
material breach within that period; (ii) Wright has pursued and is pursuing such
action with due diligence; and (iii) Wright provided to OIG within that period a
reasonable timetable for curing the material breach and Wright has followed the
timetable.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

32



--------------------------------------------------------------------------------



 



          For purposes of the exclusion herein, exclusion shall take effect only
after an ALJ decision favorable to OIG, or, if the ALJ rules for Wright, only
after a DAB decision in favor of OIG. Wright’s election of its contractual right
to appeal to the DAB shall not abrogate OIG’s authority to exclude Wright upon
the issuance of an ALJ’s decision in favor of OIG. If the ALJ sustains the
determination of OIG and determines that exclusion is authorized, such exclusion
shall take effect 20 days after the ALJ issues such a decision, notwithstanding
that Wright may request review of the ALJ decision by the DAB. If the DAB finds
in favor of OIG after an ALJ decision adverse to OIG, the exclusion shall take
effect 20 days after the DAB decision. Wright shall waive its right to any
notice of such an exclusion if a decision upholding the exclusion is rendered by
the ALJ or DAB. If the DAB finds in favor of Wright, Wright shall be reinstated
effective on the date of the original exclusion.
          4. Finality of Decision. The review by an ALJ or DAB provided for
above shall not be considered to be an appeal right arising under any statutes
or regulations. Consequently, the parties to this CIA agree that the DAB’s
decision (or the ALJ’s decision if not appealed) shall be considered final for
all purposes under this CIA.
XI. Effective and Binding Agreement
     Wright and OIG agree as follows:
     A. This CIA shall be binding on the successors, assigns, and transferees of
Wright;
     B. This CIA shall become final and binding on the later of (1) the date the
final signature is obtained on the CIA; or (2) the date the Civil Settlement
Agreement becomes effective.
     C. This CIA constitutes the complete agreement between the parties and may
not be amended except by written consent of the parties to this CIA;
     D. OIG may agree to a suspension of Wright’s obligations under this CIA
based on a certification by Wright that it is no longer providing health care
items or services that will be billed to any Federal health care program and
that it does not have any ownership
Wright Medical Technology, Inc. — Corporate Integrity Agreement

33



--------------------------------------------------------------------------------



 



or control interest, as defined in 42 U.S.C. §1320a-3, in any entity that bills
any Federal health care program. If Wright is relieved of its CIA obligations,
Wright will be required to notify OIG in writing at least 30 days in advance if
Wright plans to resume providing health care items or services that are billed
to any Federal health care program or to obtain an ownership or control interest
in any entity that bills any Federal health care program. At such time, OIG
shall evaluate whether the CIA will be reactivated or modified.
     E. The undersigned Wright signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatory represents that he
is signing this CIA in his official capacity and that he is authorized to
execute this CIA.
     F. This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.
Wright Medical Technology, Inc. — Corporate Integrity Agreement

34



--------------------------------------------------------------------------------



 



On Behalf of Wright Medical Technology, Inc.

     
/s/: GARY D. HENLEY
  9/22/10
 
 
 
GARY D. HENLEY
President and Chief Executive Officer
Wright Medical Technology, Inc.
  DATE
 
 
 
/s/: SANFORD V. TEPLITZKY, ESQ.
  9/22/10
 
 
 
SANFORD V. TEPLITZKY, ESQ.
Ober, Kaler, Grimes & Shriver, P.C.
Counsel for Wright Medical Technology, Inc.
  DATE
 
 
 
/s/: KAREN F. GREEN, ESQ.
  9/23/10
 
 
 
KAREN F. GREEN, ESQ.
Wilmer Cutler Pickering Hale and Dorr LLP
Counsel for Wright Medical Technology, Inc.
  DATE

Wright Medical Technology, Inc. — Corporate Integrity Agreement

35



--------------------------------------------------------------------------------



 



On Behalf of the Office of Inspector General
of the Department of Health and Human Services

      /s/: GREGORY E. DEMSKE    9/29/10 
 
 
 
GREGORY E. DEMSKE
Assistant Inspector General for Legal Affairs
Office of Inspector General
U. S. Department of Health and Human Services
  DATE

Wright Medical Technology, Inc. — Corporate Integrity Agreement

36



--------------------------------------------------------------------------------



 



APPENDIX A
INDEPENDENT REVIEW ORGANIZATION
This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.E of the CIA.
A. IRO Engagement.
     Wright shall engage an IRO that possesses the qualifications set forth in
Paragraph C, of this Appendix, to perform the responsibilities in Paragraph D,
of this Appendix. The IRO shall conduct the review in a professionally
independent and objective fashion, as set forth in Paragraph E, of this
Appendix. Within 30 days after OIG receives the information identified in
Paragraph B, of this Appendix, OIG will notify Wright if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable, Wright
may continue to engage the IRO.
     If Wright engages a new IRO during the term of the CIA, this IRO shall also
meet the requirements of this Appendix. If a new IRO is engaged, Wright shall
submit the information identified in Paragraph B, of this Appendix, to OIG
within 30 days of engagement of the IRO. Within 30 days after OIG receives this
information, OIG will notify Wright if the IRO is unacceptable. Absent
notification from OIG that the IRO is unacceptable, Wright may continue to
engage the IRO.
B. Information Regarding the IRO.

  1.   identity, address, and phone number;     2.   a copy of the engagement
letter;     3.   a summary and description of any and all current and prior
engagements and agreements between Wright and the IRO;     4.   the proposed
start and completion dates of the Arrangements Review;     5.   a certification
from the IRO regarding its professional independence and objectivity with
respect to Wright; and     6.   the professional qualifications of individuals
assigned by the IRO to the engagement.

Wright Medical Technology, Inc. — Appendix A

1



--------------------------------------------------------------------------------



 



C. IRO Qualifications.
The IRO shall:
     1. assign individuals to conduct the Arrangements Review engagement who are
knowledgeable in the requirements of the Anti-Kickback Statute and the
regulations and other guidance documents related to this statute; and
     2. have sufficient staff and resources to conduct the reviews required by
the CIA on a timely basis.
D. IRO Responsibilities.
The IRO shall:
     1. perform each Arrangements Review in accordance with the specific
requirements of the CIA;
     2. respond to all OIG inquiries in a prompt, objective, and factual manner;
and
     3. prepare timely, clear, well-written reports that include all the
information required by Appendix B to the CIA.
E. IRO Independence and Objectivity.
     The IRO must perform the Arrangements Review in a professionally
independent and objective fashion, as appropriate to the nature of the
engagement, taking into account any other business relationships or engagements
that may exist between the IRO and Wright.
F. IRO Removal/Termination.
     1. Provider. If Wright terminates its IRO during the course of the
engagement, Wright must submit a notice explaining its reasons to OIG no later
than 30 days after termination. Wright must engage a new IRO in accordance with
Paragraph A, of this Appendix.
     2. OIG Removal of IRO. In the event OIG has reason to believe that the IRO
does not possess the qualifications described in Paragraph B, of this Appendix,
is not independent and objective as set forth in Paragraph E, of this Appendix,
or has failed to carry out its responsibilities as described in Paragraph D, of
this Appendix, OIG may, at its sole discretion, require Wright to engage a new
IRO in accordance with Paragraph A of this Appendix.
Wright Medical Technology, Inc. — Appendix A

2



--------------------------------------------------------------------------------



 



     Prior to requiring Wright to engage a new IRO, OIG shall notify Wright of
its intent to do so and provide a written explanation of why OIG believes such a
step is necessary. To resolve any concerns raised by OIG, Wright may request a
meeting with OIG to discuss any aspect of the IRO’s qualifications, independence
or performance of its responsibilities and to present additional information
regarding these matters. Wright shall provide any additional information as may
be requested by OIG under this Paragraph in an expedited manner. OIG will
attempt in good faith to resolve any differences regarding the IRO with Wright
prior to requiring Wright to terminate the IRO. However, the final determination
as to whether or not to require Wright to engage a new IRO shall be made at the
sole discretion of OIG.
Wright Medical Technology, Inc. — Appendix A

3



--------------------------------------------------------------------------------



 



Appendix B
Arrangements Review
     The Arrangements Review shall consist of two components: a systems review
and a transactions review. The IRO shall perform all components of each
Arrangements Review. If there are no material changes to Wright’s systems,
processes, policies, and procedures relating to Arrangements, the Arrangements
Systems Review shall be performed for the second and fourth Reporting Periods.
If Wright materially changes the Arrangements systems, processes, policies and
procedures, the IRO shall perform an Arrangements Systems Review for the
Reporting Period in which such changes were made in addition to conducting the
systems review for the second and fourth Reporting Periods. The Arrangements
Transactions Review shall be performed annually and shall cover each of the five
Reporting Periods.
     A. Arrangements Systems Review. The Arrangements Systems Review shall be a
review of Wright’s systems, processes, policies, and procedures relating to the
initiation, review, approval, and tracking of Arrangements. Specifically, the
IRO shall review the following:
          1. Wright’s systems, policies, processes, and procedures with respect
to creating and maintaining a centralized tracking system for all existing and
new and renewed Focus Arrangements (Focus Arrangements Tracking System),
including a detailed description of the information captured in the Focus
Arrangements Tracking System;
          2. Wright’s systems, policies, processes, and procedures for tracking
remuneration to and from all parties to Focus Arrangements;
          3. Wright’s systems, policies, processes, and procedures for tracking
service and activity logs to ensure that parties to the Focus Arrangement are
performing the services required under the applicable Focus Arrangement(s) (if
applicable);
          4. Wright’s systems, policies, processes, and procedures for
monitoring the use of leased space, medical supplies, medical devices,
equipment, or other patient care items to ensure that such use is consistent
with the terms of the applicable Focus Arrangement(s) (if applicable);
          5. Wright’s systems, policies, processes, and procedures for
initiating Arrangements, including those policies that identify the individuals
with
Wright Medical Technology, Inc. — Appendix B

1



--------------------------------------------------------------------------------



 



authority to initiate an Arrangement and that specify the business need or
business rationale required to initiate an Arrangement;
          6. Wright’s systems, policies, processes, and procedures for the
internal review and approval of all Arrangements, including those policies that
identify the individuals required to approve each type or category of
Arrangement entered into by Wright, the internal controls designed to ensure
that all required approvals are obtained, and the processes for ensuring that
all Focus Arrangements are subject to a legal review by counsel with expertise
in the Anti-Kickback Statute;
          7. the Compliance Officer’s annual review of and reporting to the
Compliance Committee on the Focus Arrangements Tracking System, Wright’s
internal review and approval process, and other Arrangements procedures;
          8. Wright’s systems, policies, processes, and procedures for
implementing effective responses when suspected violations of the Anti-Kickback
Statute are discovered, including disclosing Reportable Events and quantifying
and repaying Overpayments when appropriate; and
          9. Wright’s systems, policies, processes, and procedures for ensuring
that all new and renewed Focus Arrangements comply with the Focus Arrangements
Requirements set forth in Section III.D.2 of the CIA.
     B. Arrangements Systems Review Report. The IRO shall prepare a report based
upon each Arrangements Systems Review performed. The report shall include the
following items:
          1. a description of the documentation (including policies) reviewed
and personnel interviewed;
          2. a detailed description of Wright’s systems, policies, processes,
and procedures relating to the items identified in Section A.1-9 above;
          3. findings and supporting rationale regarding weaknesses in Wright’s
systems, processes, policies, and procedures relating to Arrangements described
in Section A.1-9 above; and
          4. recommendations to improve Wright’s systems, policies, processes,
or procedures relating to Arrangements described in Section A.1-9 above.
Wright Medical Technology, Inc. — Appendix B

2



--------------------------------------------------------------------------------



 



     C. Arrangements Transactions Review. The Arrangements Transactions Review
shall consist of a review by the IRO of 50 randomly selected Focus Arrangements
that were entered into or renewed by Wright during the Reporting Period. The IRO
shall assess whether Wright has complied with the Focus Arrangements Procedures
and the Focus Arrangements Requirements described in Sections III.D.1 and
III.D.2 of the CIA, with respect to the selected Focus Arrangements.
     The IRO’s assessment with respect to each Focus Arrangement that is subject
to review shall include:
          1. verifying that the Focus Arrangement is maintained in Wright’s
centralized tracking system in a manner that permits the IRO to identify the
parties to the Focus Arrangement and the relevant terms of the Focus Arrangement
(i.e., the items/services/equipment/space to be provided, the amount of
compensation, the effective date, the expiration date; etc.)
          2. verifying that the Focus Arrangement was subject to the internal
review and approval process (including both a legal and business review) and
obtained the necessary approvals and that such review and approval is
appropriately documented;
          3. verifying that the remuneration related to the Focus Arrangement is
properly tracked;
          4. verifying that the service and activity logs are properly completed
and reviewed (if applicable);
          5. verifying that leased space, medical supplies, medical devices, and
equipment, and other patient care items are properly monitored (if applicable);
and
          6. verifying that the Focus Arrangement satisfies the Focus
Arrangements Requirements of Section III.D.2 of the CIA.
Wright Medical Technology, Inc. — Appendix B

3



--------------------------------------------------------------------------------



 



     D. Arrangements Transaction Review Report. The Arrangements Transaction
Review Report shall include the following information:
          1. Review Methodology.

  a.   Review Protocol: A detailed narrative description of the procedures
performed and a description of the sampling unit and universe utilized in
performing the procedures for the sample reviewed.     b.   Sources of Data: A
full description of the documentation and other information, if applicable,
relied upon by the IRO in performing the Arrangements Transaction Review.

          2. Review Findings. The IRO’s findings with respect to whether Wright
has complied with the Focus Arrangements Procedures and Focus Arrangements
Requirements with respect to each of the randomly selected Focus Arrangements
reviewed by the IRO. In addition, the Arrangements Transactions Review Report
shall include observations, findings and recommendations on possible
improvements to Wright’s policies, procedures, and systems in place to ensure
that all Focus Arrangements comply with the Focus Arrangements Procedures and
Focus Arrangements Requirements.
Wright Medical Technology, Inc. — Appendix B

4